       Case 3:20-cv-04444-LB Document 45 Filed 09/30/20 Page 1 of 5


 1   LATHAM & WATKINS LLP
     Elizabeth L. Deeley (Bar No. 230798)
 2    elizabeth.deeley@lw.com
     505 Montgomery Street, Suite 2000
 3   San Francisco, California 94111
     T: +1.415.391.0600 / F: +1.415.395.8095
 4
     Andrew B. Clubok (pro hac vice)
 5   Susan E. Engel (pro hac vice)
     Stephen P. Barry (pro hac vice)
 6    andrew.clubok@lw.com
      susan.engel@lw.com
 7    stephen.barry@lw.com
     555 Eleventh Street, Suite 1000
 8   Washington, D.C. 20004
     T: +1.202.637.2200 / F: +1.202.637.2201
 9
     William J. Trach (pro hac vice)
10    william.trach@lw.com
     200 Clarendon Street
11   Boston, MA 02116
     T: +1.617.948.6000 / F: +1.617.948.6001
12
     Attorneys for Defendants Mark Zuckerberg, Sheryl
13   Sandberg, Marc Andreessen, Andrew W. Houston,
     Erskine B. Bowles, Jeffrey D. Zients, Susan Desmond-
     Hellmann, Nancy Killefer, Tracey T. Travis, Robert M.
14   Kimmitt, Reed Hastings, Peter A. Thiel, and Nominal
     Defendant Facebook, Inc.
15
     Additional Counsel Listed on Signature Page
16                                 UNITED STATES DISTRICT COURT
17                            NORTHERN DISTRICT OF CALIFORNIA
18                                    SAN FRANCISCO DIVISION
19   NATALIE OCEGUEDA, derivatively on               CASE NO. 3:20-cv-04444-LB
     behalf of FACEBOOK, INC.,
20
                      Plaintiff,
                                                     STIPULATION AND [PROPOSED]
21         vs.                                       ORDER ALLOWING EXCESS PAGES
                                                     FOR DEFENDANTS’ OMNIBUS MOTION
22   MARK ZUCKERBERG, SHERYL                         TO DISMISS PLAINTIFF’S COMPLAINT
     SANDBERG, MARC ANDREESSEN,
23   ANDREW W. HOUSTON, ERSKINE B.
     BOWLES, JEFFREY D. ZIENTS, SUSAN
     DESMOND-HELLMANN, NANCY
24   KILLEFER, TRACEY T. TRAVIS, ROBERT              Hon. Laurel Beeler
     M. KIMMITT, REED HASTINGS, PETER A.
25   THIEL, and DOES 1-30,

26                    Defendants.,
          -and-
27
     FACEBOOK, INC.,
28
                      Nominal Defendant.
                                                                     STIP. AND [PROPOSED] ORDER
                                                                        ALLOWING EXCESS PAGES
                                                                         CASE NO. 3:20-cv-04444-LB
           Case 3:20-cv-04444-LB Document 45 Filed 09/30/20 Page 2 of 5


 1            WHEREAS, on July 2, 2020, Plaintiff Natalie Ocegueda (“Plaintiff”) commenced this

 2   shareholder derivative action on behalf of Nominal Defendant Facebook, Inc. (“Facebook”)

 3   against Defendants Mark Zuckerberg, Sheryl Sandberg, Marc Andreessen, Andrew W. Houston,

 4   Erskine B. Bowles, Jeffrey D. Zients, Susan Desmond-Hellmann, Nancy Killefer, Tracey T.

 5   Travis, Robert M. Kimmitt, Reed Hastings, and Peter A. Thiel (collectively, the “Individual

 6   Defendants” and, together with Facebook, “Defendants” and, together with Plaintiff, the

 7   “Parties”);

 8            WHEREAS, Plaintiff’s Verified Shareholder Derivative Complaint (“Complaint”) asserts

 9   claims for breach of fiduciary duty, aiding and abetting breach of fiduciary duty, abuse of control,

10   and unjust enrichment (collectively, the “State-Law Claims”) and pursuant to Section 14(a) of the

11   Securities Exchange Act of 1934 (the “Federal Claim”);

12            WHEREAS, Nominal Defendant Facebook and the Individual Defendants intend to file

13   an Omnibus Motion to Dismiss the Federal and State Claims asserted against them on several

14   bases, including for failure to make a pre-suit demand on Facebook’s Board of Directors prior to

15   commencing this action, for failure to bring this action in the proper forum, and for failure to state

16   a claim for the Federal Claim pursuant to Federal Rule of Civil Procedure 12(b)(6);

17            WHEREAS, pursuant to Local Rule 7-2(b), Facebook and the Individual Defendants could

18   each file separate motions to dismiss each not exceeding 25 pages in length;

19            WHEREAS, in the interest of efficiency and due to the complexity and number of issues

20   presented in the Complaint, the Parties have conferred and agreed that Facebook and the Individual

21   Defendants may file one brief not to exceed 35 pages in length; Plaintiff’s opposition to

22   Defendants’ omnibus motion to dismiss shall not exceed 35 pages in length; and Defendants’

23   omnibus reply in support of their motion to dismiss shall not exceed 20 pages in length; and

24            WHEREAS, counsel for the Parties respectfully submit that good cause exists to

25   coordinate responses to the Complaint;

26   ///

27   ///

28   ///
                                                                             STIP. AND [PROPOSED] ORDER
                                                        1                       ALLOWING EXCESS PAGES
                                                                                 CASE NO. 3:20-cv-04444-LB
        Case 3:20-cv-04444-LB Document 45 Filed 09/30/20 Page 3 of 5


 1           IT IS ACCORDINGLY STIPULATED, by and between the undersigned counsel for the

 2   Parties, that:

 3           1.       Facebook and the Individual Defendants shall file one brief in support of their

 4   motion to dismiss not to exceed 35 pages in length;

 5           2.       Plaintiff’s opposition to Defendants’ omnibus motion to dismiss shall not exceed

 6   35 pages in length; and

 7           3.       Facebook and the Individual Defendants shall file one brief in reply in support of

 8   their omnibus motion to dismiss not to exceed 20 pages in length.

 9

10   DATED: September 29, 2020                          LATHAM & WATKINS LLP

11                                                     By /s/ Elizabeth L. Deeley
12                                                      LATHAM & WATKINS LLP
                                                        Elizabeth L. Deeley (Bar No. 230798)
13                                                       elizabeth.deeley@lw.com
                                                        505 Montgomery Street, Suite 2000
14                                                      San Francisco, California 94111
                                                        T: +1.415.391.0600 / F: +1.415.395.8095
15
                                                        Andrew B. Clubok (pro hac vice)
16                                                      Susan E. Engel (pro hac vice)
                                                        Stephen P. Barry (pro hac vice)
17                                                       andrew.clubok@lw.com
                                                         susan.engel@lw.com
18                                                       stephen.barry@lw.com
                                                        555 Eleventh Street, Suite 1000
19                                                      Washington, D.C. 20004
                                                        T: +1.202.637.2200 / F: +1.202.637.2201
20
                                                        William J. Trach (pro hac vice)
21                                                       william.trach@lw.com
                                                        200 Clarendon Street
22                                                      Boston, MA 02116
                                                        T: +1.617.948.6000 / F: +1.617.948.6001
23
                                                        Daniel R. Gherardi (Bar No. 317771)
24                                                       daniel.gherardi@lw.com
                                                        140 Scott Drive
25                                                      Menlo Park, California 94025
                                                        T: +1.650.328.4600 / F: +1.650.463.2600
26

27

28
                                                                            STIP. AND [PROPOSED] ORDER
                                                       2                       ALLOWING EXCESS PAGES
                                                                                CASE NO. 3:20-cv-04444-LB
       Case 3:20-cv-04444-LB Document 45 Filed 09/30/20 Page 4 of 5


 1
                                           Attorneys for Defendants Mark Zuckerberg,
 2                                         Sheryl Sandberg, Marc Andreessen, Andrew W.
                                           Houston, Erskine B. Bowles, Jeffrey D. Zients,
 3                                         Susan Desmond-Hellmann, Nancy Killefer,
                                           Tracey T. Travis, Robert M. Kimmitt, Reed
 4                                         Hastings, Peter A. Thiel, and Nominal
                                           Defendant Facebook, Inc.
 5

 6   DATED: September 29, 2020             BOTTINI & BOTTINI, INC.
 7                                         By /s/ Frank A. Bottini
 8                                         Francis A. Bottini, Jr. (CA Bar No. 175783)
                                             fbottini@bottinilaw.com
 9                                         Albert Y. Chang (CA Bar No. 296065)
                                             achang@bottinilaw.com
10                                         Yury A. Kolesnikov (CA Bar No. 271173)
                                             ykolesnikov@bottinilaw.com
11                                         7817 Ivanhoe Avenue, Suite 102
12                                         La Jolla, California 92037
                                           7HOHSKRQH  ဨ
13                                         Facsimile: (85 ဨ

14                                         Attorneys for Plaintiff
15

16
     PURSUANT TO STIPULATION, IT IS SO ORDERED.
17

18
     DATED: September 30, 2020                 ___________________________
19                                             Hon. Laurel Beeler
                                               United States Magistrate Judge
20

21

22

23

24

25

26

27

28
                                                               STIP. AND [PROPOSED] ORDER
                                           3                      ALLOWING EXCESS PAGES
                                                                   CASE NO. 3:20-cv-04444-LB
        Case 3:20-cv-04444-LB Document 45 Filed 09/30/20 Page 5 of 5


 1                                   SIGNATURE ATTESTATION
 2          I am the ECF User whose identification and password are being used to file the foregoing

 3   Stipulation and [Proposed] Order Allowing Excess Pages for Defendants’ Omnibus Motion to

 4   Dismiss Plaintiff’s Complaint. Pursuant to L.R 5-1(i)(3) regarding signatures, I, Elizabeth L.

 5   Deeley, attest that concurrence in the filing of this document has been obtained.

 6

 7   DATED: September 29, 2020                            /s/ Elizabeth L. Deeley
                                                          Elizabeth L. Deeley
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                                           STIP. AND [PROPOSED] ORDER
                                                      4                       ALLOWING EXCESS PAGES
                                                                               CASE NO. 3:20-cv-04444-LB
